Citation Nr: 0901895	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a timely substantive appeal was filed regarding a 
December 13, 2004, VA rating decision that denied service 
connection for posttraumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed regarding a 
December 13, 2004, VA rating decision that denied service 
connection for a left foot disability.

3.  Whether a timely substantive appeal was filed regarding a 
December 13, 2004, VA rating decision that denied service 
connection for a sleep disorder and fatigue, to include as 
secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to May 1991 and from May 1993to August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for PTSD, left foot disability, 
fatigue and a sleep disorder were denied in a December 2004 
rating decision.  

2.  The veteran did not file a substantive appeal within one 
year of the date on which the December 13, 2004, rating 
decision was mailed to him or within sixty days from March 1, 
2006, the date on which the statement of the case was mailed 
to him.




CONCLUSIONS OF LAW

1.  The requirements for a timely substantive appeal from the 
December 13, 2004, rating decision denying service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

2.  The requirements for a timely substantive appeal from the 
December 13, 2004, rating decision denying service connection 
for a left foot disorder have not been met.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2008).

3.  The requirements for a timely substantive appeal from the 
December 13, 2004, rating decision denying service connection 
for a sleep disorder and fatigue, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.

Analysis

Appellant review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by filing a timely 
substantive appeal, the RO rating decision became final).  By 
regulation, this substantive appeal must consist of either 
"a properly completed VA Form 9...or correspondence containing 
the necessary information."  Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 C.F.R. 
§ 7105(d)(3); See also Roy, supra.

In the instant case, the RO denied the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD) 
and a stomach disorder; a left foot condition; and fatigue 
and a sleep disorder due to undiagnosed illness by a December 
13, 2004, rating decision.  The veteran was sent notice of 
this decision on December 15, 2004, and his NOD was received 
on August 11, 2005.  The RO then issued a statement of the 
case on March 1, 2006.  The veteran's substantive appeal was 
received by the RO on May 16, 2006.  Because the veteran's 
substantive appeal was received more than 60 days after the 
mailing of the statement of the case and more than one year 
after the mailing of the rating decision, his substantive 
appeal was untimely.

The Board acknowledges the veteran requested an extension of 
the regulatory period to file his substantive appeal.  An 
extension of the 60-day period for filing a substantive 
appeal may be granted for good cause, provided such an 
extension is in writing and is made prior to the expiration 
of the time limit for filing the substantive appeal.  See 
38 C.F.R. § 20.303 (2008).  In the instant case, the veteran 
requested an extension of the filing period along with his 
substantive appeal, which, as noted above, was received more 
than 60 days after the statement of the case was mailed.  
Thus, the veteran's request may not serve as a basis on which 
to extend the 60-day filing period.

As such, this situation does not serve to render the 
veteran's substantive appeal timely.  Consequently, the 
December 2004 rating decision became final when the veteran 
did not complete his appeal within the prescribed time, and 
the appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal of the denial of entitlement to service connection 
for PTSD is dismissed.

The appeal of the denial of entitlement to service connection 
for a left foot disability is dismissed.

The appeal of the denial of entitlement to service connection 
for a sleep disorder and fatigue, to include as due to 
undiagnosed illness, is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


